Gould, Associate Justice.
The appellant sues to reverse this case on the sole ground that his application for continuance was improperly overruled.
If the application be regarded as an attempt to show-diligence, it is defective in not stating when the attachments issued, or in whose hands' they were placed; nor is there anything in the record to supply this defect.
If it be regarded as an attempt to excuse the want of diligence, it fails to show that, after the discovery of the place where the witnesses were to be found, there was not sufficient time to have the attachments served. For aught that appears, ten days or two weeks may have been ample time for that purpose. In applications addressed to the discretion of the court it must clearly appear that the continuance was improperly refused before the judgment will be reversed. (Lewis v. Williams, 15 Tex., 47; Trammell v. Pilgrim, 20 Tex., 160; Burrell v. The State, 18 Tex., 729.)
*136It is to be remarked that there is no bill of exceptions to the ruling of the court on the application, but it is attempted to secure the same end by reciting in the minutes of the court that defendant excepted. We have disposed of this case on the ground of the insufficiency of the application, but do not wish to be understood as holding that the minutes of the court can thus be made to answer the purpose of a bill of exceptions.
The judgment is affirmed. Aeeirmed.